Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “The combination of Lin and Ameen does not disclose the recited features of claim 1. The Office states that Lin does not disclose the claimed film thickness range (See OA, Paragraph 2) and that Ameen also does not disclose the claim film thickness range (See OA, Paragraph 7). The Offices relies that based on the thickness of 0.1 to 30 microns disclosed in Ameen in paragraph [0027], it would have been obvious to adjust the film thickness to be in the claimed range between 0.001 microns and 0.01 microns. And the disclosure in Ameen in paragraph [0027] of being able to adjust the thickness of the film does not provide sufficient reason to have a thickness that is a magnitude of 10 times less than the lower limit of the range disclosed in Ameen. Nor does it provide a reasonable expectation of success in forming a film of the recited thickness. As such, a prima facie case of obviousness has not been established with respect to claim 1.”
2.	The Examiner respectfully submits that Lin in view of Ameen do not suggest the claimed thickness range, it would be expected for one of ordinary skill in the art to try this range to determine if its invention can still be crack-free out a desire to further the utility and advantages of its invention. Ameen explicitly discloses that thicknesses can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027). The fact that Applicants’ originally claimed range overlaps with Ameen’s cited range indicates that the currently claimed range of 0.001 to 0.01 microns does not impart unexpected or surprising properties. It is simply a design-choice parameter based on end-user specs.
	Applicants state:  “Ameen does not disclose or suggest fluoro-annealing at a temperature between 150C to 275C Claim 9, as amended herein, recites a method, comprising:  atomic layer depositing a metal oxide containing yttrium onto a substrate at a temperature of between 140°C and 200°C, the metal oxide forming a film with a thickness of between 0.001 microns and 0.7 microns overlying the substrate; and 
fluoro-annealing the film at a temperature of between 150°C to 275°C in a fluorine containing atmosphere to form the protective film, wherein the protective film is a graded film having a fluorine content that decreases over the thickness of the film from an outer portion to an inner portion. Lin discloses a fluoro-annealing temperature above the recited range. The Office relies on Ameen for disclosing the recited combination of atomic layer depositing a metal oxide containing yttrium at a temperature between 140 and 200C and fluoro-annealing at a temperature between 150 and 275C. See OA, paragraph 5. But Ameen does not specifically disclose the temperature at which fluoro-annealing occurs. Indeed the citations in Ameen that the Office relies on (paragraphs 0032, 0033, 0037, 0042, 0048 and claim 21) as disclosing the temperature for fluoro-annealing merely state the temperature at which a yttria film is deposited; not the temperature for fluoro-annealing. Ameen is completely silent as to the temperature for fluoro-annealing, let alone disclosing or suggesting a temperature range for atomic layer depositing a metal oxide containing yttrium in combination with a temperature range for fluoro-annealing. The lower temperature range for flouro-annealing recited in claim 9 is advantageous when coating temperature sensitive substrates like polymers and substrates with large CTE (coefficients of thermal expansion) mismatch to the films. Since the Office has not established that the combined teachings of Lin and Ameen suggest the recited combination of atomic layer depositing a metal oxide containing yttrium at a temperature between 140 and 200C and fluoro-annealing at a temperature between 150 and 275C, a prima facie case of obviousness has not been established with respect to independent claim 9 and all claims depending therefrom. Applicant respectfully requests that the rejection of claim 9 and all claims depending therefrom be reconsidered and withdrawn, and the claims allowed.”
	The Examiner respectfully submits that Ameen states numerous times that entire formation of its film is done within a range of 200 and 250°C, which would include fluoro-annealing (Ameen:  paragraphs 0032, 0033, 0037, 0042, 0048, and Claim 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 2, 2022